     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 1 of 41 Page ID #:1231



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     CHELSEA NORELL (Cal. Bar No. 280831)
4    LINDSAY M. BAILEY (Cal. Bar No. 285047)
     Assistant United States Attorney
5    International Narcotics, Money Laundering, & Racketeering Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-2216/6875
          Facsimile: (213) 894-0141
8         E-mail:    chelsea.norell@usdoj.gov
                     lindsay.bailey@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                             UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                 No. 19-595-CAS

14                Plaintiff,                    GOVERNMENT’S UNOPPOSED MOTION IN
                                                LIMINE TO ADMIT BUSINESS RECORDS
15                     v.                       PURSUANT TO THE SELF-
                                                AUTHENTICATION PROVISIONS OF
16    EDWARD BUCK,                              FEDERAL RULE OF EVIDENCE 902(11);
        aka “Ed Buck,”                          MEMORANDUM OF POINTS AND
17                                              AUTHORITIES; DECLARATION OF
                  Defendant.                    LINDSAY M. BAILEY; DECLARATION OF
18                                              PAUL CARDELLA;EXHIBITS
19

20

21         Plaintiff United States of America, by and through its counsel
22   of record, the Acting United States Attorney for the Central District
23   of California and Assistant United States Attorneys Chelsea Norell
24   and Lindsay M. Bailey, hereby moves the Court in limine to admit into
25   evidence business records of the businesses referenced below pursuant
26   to the procedures of Federal Rule of Evidence 902(11).
27         The government produced the business records and corresponding
28   Rule 902(11) certifications in discovery and, on July 6, 2021, gave
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 2 of 41 Page ID #:1232



1    written notice of its intention to introduce the business records in

2    this manner at trial.      As of the date of this filing, defense counsel

3    has not objected or otherwise indicated their opposition to this

4    motion.

5          This motion is based upon the attached memorandum of points and

6    authorities, the attached Declaration of Lindsay M. Bailey and

7    exhibits thereto, the files and records in this case, and any such

8    further evidence and/or argument the Court may wish to consider at

9    the hearing and in determining this matter.

10    Dated: July 11, 2021                 Respectfully submitted,

11                                         TRACY L. WILKISON
                                           Acting United States Attorney
12
                                           SCOTT M. GARRINGER
13                                         Assistant United States Attorney
                                           Chief, Criminal Division
14

15                                               /s/
                                           CHELSEA NORELL
16                                         LINDSAY M. BAILEY
                                           Assistant United States Attorney
17
                                           Attorneys for Plaintiff
18                                         UNITED STATES OF AMERICA
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 3 of 41 Page ID #:1233



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION AND FACTUAL BACKGROUND

3          Defendant EDWARD BUCK (“defendant”) is charged in the First

4    Superseding Indictment with two counts of Distribution of

5    Methamphetamine Resulting in Death, in violation of 21 U.S.C. §§

6    841(a)(1), (b)(1)(C); four counts of Distribution of Controlled

7    Substances, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C); one

8    count of Maintaining and Drug Involved Premises, in violation of 21

9    U.S.C. § 856(a)(1); and two counts of Enticing and Individual to

10   Travel Interstate for the Purposes of Prostitution, in violation of

11   18 U.S.C. § 2422(a).      Trial is currently scheduled for July 13, 2021.

12         The government now seeks to introduce certain business records

13   at trial pursuant to the self-authentication provisions of Federal

14   Rule of Evidence 902(11).       The government provided written notice to

15   defendant of its intention to introduce such records in this manner

16   on July 6, 2021.      Declaration of Lindsay M. Bailey (“Bailey Decl.”),

17   ¶ 10.    Defense counsel have not objected or otherwise opposed the

18   filing of this motion.       Id., ¶ 10.
19   II.   ARGUMENT

20         Rule 902 of the Federal Rules of Evidence provides, in pertinent

21   part:

22
           The following items of evidence are self-authenticating;
23         they require no extrinsic evidence of authenticity in order
           to be admitted:
24         . . . .

25
           (11) The original or a copy of a domestic record that meets
26         the requirements of Rule 803(6)(A)-(C), as shown by a
           certification of the custodian or another qualified person
27         . . . . Before the trial or hearing, the proponent must
           give an adverse party reasonable written notice of the
28         intent to offer the record – and must make the record and
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 4 of 41 Page ID #:1234



1           certification available for inspection – so that the party
            has a fair opportunity to challenge them.
2

3    Fed. R. Evid. 902(11). 1

4           The government has produced business records from the custodians

5    of records (or other qualified persons) of various organizations and

6    businesses, namely, the Los Angeles County Sheriff’s Department West

7    Hollywood Station (hereafter L.A.S.D. West Hollywood Station), Gana

8    Auto, Lyft Inc., Uber Technologies Inc., American Airlines Group

9    Inc., Amazon.com Inc., and Zelle, as indicated below.            Moreover, the

10   government has produced the declarations from the respective

11   custodians of records (or other qualified persons), and true and

12   correct copies of these declarations are attached hereto as Exhibits

13   1-8.       On July 6, 2021, the government gave written notice to

14   defendant of its intention to authenticate and admit the following

15   business records pursuant to Federal Rule of Evidence 902(11):

16

17
            Rule 803(6) of the Federal Rules of Evidence provides, in
            1
18   pertinent part:
19          The following are not excluded by the rule against hearsay,
            regardless of whether the declarant is available as a witness:
20
            . . . .
21          (6) A record of an act, event, condition, opinion, or diagnosis
            if:
22          (A) the record was made at or near the time by – or from
            information transmitted by – someone with knowledge;
23          (B) the record was kept in the course of a regularly conducted
            activity of a business, organization, occupation, or calling,
24
            whether or not for profit;
25          (C) making the record was a regular practice of that activity;
            (D) all these conditions are shown by the testimony of the
26          custodian or another qualified witness, or by a certification
            that complies with Rule 902(11) . . . ; and
27          (E) neither the source of the information nor the method or
            circumstances of preparation indicate a lack of trustworthiness.
28
     Fed. R. Evid. 803(6).
                                              2
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 5 of 41 Page ID #:1235



1       Exhibit to     Business          Records and Date     Date of
        Bailey                           of Production to     Production of
2       Decl.                            Defendant            Certification to
                                                              Defendant
3
              1        L.A.S.D. West     Records produced     Produced on June
4                      Hollywood         on November 26,      28, 2021 (Bates
                       Station           2019 (Bates No.      No. BUCK_055529-
5                                        BUCK_000412a-        530)
                                         413)
6

7

8

9             2        Gana Auto         Records produced     Produced on
                                         on September 1,      September 1,
10
                                         2020 (Bates No.      2020 (Bates No.
11                                       BUCK_018531-         BUCK_018745-46)
                                         018744)
12
              3        Lyft Inc.         Records produced     Produced on June
13                                       on November 26,      28, 2021 (Bates
14                                       2019 (Bates No.      No. BUCK_055533)
                                         BUCK_000852-859)
15

16            4        Uber              Records produced     Produced on June
                       Technologies      on November 26,      28, 2021 (Bates
17
                       Inc.              2019 (Bates No.      No. BUCK_055531-
18                                       BUCK_000876-         532)
                                         1506)
19
              5        American       Records produced        Produced on July
20
                       Airlines Group on January 6,           29, 2019 (Bates
21                     Inc.           2020 (Bates No.         No. BUCK_003690-
                                      BUCK_003689-            3697; BUCK_3710-
22                                    004045)                 3730)

23            6        Amazon.com        Records produced     Produced on
24                     Inc.              on November 20,      November 20,
                                         2020 (Bates No.      2020 (Bates No.
25                                       BUCK_046694a)        BUCK_046694)

26

27

28

                                              3
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 6 of 41 Page ID #:1236



1       Exhibit to     Business          Records and Date     Date of
        Bailey                           of Production to     Production of
2       Decl.                            Defendant            Certification to
                                                              Defendant
3
              7        Zelle             Records produced     Produced on May
4                                        on May 25, 2021      25, 2021 (Bates
                                         (Bates No. BUCK      No. BUCK_055501)
5                                        55502-55503)
6

7             8        Apple iCloud      Records produced     Produced on
                                         on September 1,      September 1,
8                                        2020 (Bates No.      2020(Bates No.
                                         BUCK_021578-         BUCK_021584-585)
9                                        022238)
10

11   See Bailey Decl. ¶¶ 2-9 and Exhibits 1-8 thereto.
12         Certification under Rule 902(11) obviates the need for the
13   government to authenticate business records at trial and permits the
14   records to be admitted under Federal Rule of Evidence 803(6).             See
15   Fed. R. Evid. 902(11).        Thus, in order to admit the above-referenced
16   business records as exhibits at trial, the government should not need
17   to call the custodians of records for these businesses to testify.
18   These business records should be admissible based on the
19   certifications.
20         The government reserves the right to provide further notice of
21   other entities from which it intends to introduce business records
22   pursuant to Federal Rule of Evidence 902(11).
23         On July 6, 2021, the government met and conferred with defense
24   counsel via email regarding this motion and subsequently received
25   further correspondence from defense counsel regarding this motion.
26   Bailey Decl. ¶ 10.        Defense counsel has not responded to the
27   government’s e-mail.        Bailey Decl. ¶ 10.
28

                                              4
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 7 of 41 Page ID #:1237



1    III. CONCLUSION

2          For the foregoing reasons, the government respectfully requests

3    that this Court grant its motion in limine to admit the business

4    records referenced above pursuant to Federal Rule of Evidence

5    902(11).

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              5
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 8 of 41 Page ID #:1238



1                          DECLARATION OF LINDSAY M. BAILEY

2          I, Lindsay M. Bailey, declare as follows:

3          1.    I am an Assistant United States Attorney and one of the

4    attorneys assigned to handle the matter of United States v. Edward

5    Buck, CR No. 19-595-CAS.       I make this declaration in support of the

6    government’s Motion in Limine to Admit Business Records Pursuant to

7    the Self-Authentication Provisions of Federal Rule of Evidence

8    902(11).

9          2.    Attached hereto as Exhibit 1 is a true and correct copy of

10   the certification pursuant to Federal Rule of Evidence 902(11)

11   provided by the L.A.S.D. West Hollywood Division for certain business

12   records.    Based on my review of my Office’s case file, I am informed

13   and believe that the government produced this certification and the

14   business records underlying this certification to defendant Edward

15   Buck (“defendant”) on June 28, 2021.

16         3.    Attached hereto as Exhibit 2 is a true and correct copy of

17   the certification pursuant to Federal Rule of Evidence 902(11)

18   provided by Gana Auto for certain business records.           Based on my

19   review of my Office’s case file, I am informed and believe that the

20   government produced this certification and the business records

21   underlying this certification to defendant on September 1, 2020.

22         4.    Attached hereto as Exhibit 3 is a true and correct copy of

23   the certification pursuant to Federal Rule of Evidence 902(11)

24   provided by Lyft Inc. for certain business records.           Based on my

25   review of my Office’s case file, I am informed and believe that the

26   government produced this certification and the business records

27   underlying this certification to defendant on June 28, 2021.

28
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 9 of 41 Page ID #:1239



1          5.    Attached hereto as Exhibit 4 is a true and correct copy of

2    the certification pursuant to Federal Rule of Evidence 902(11)

3    provided by Uber Technologies Inc. for certain business records.

4    Based on my review of my Office’s case file, I am informed and

5    believe that the government produced this certification and the

6    business records underlying this certification to defendant on June

7    28, 2021.

8          6.    Attached hereto as Exhibit 5 is a true and correct copy of

9    the certification pursuant to Federal Rule of Evidence 902(11)

10   provided by American Airlines Group Inc. for certain business

11   records.    Based on my review of my Office’s case file, I am informed

12   and believe that the government produced this certification and the

13   business records underlying this certification to defendant on July

14   29, 2019.

15         7.    Attached hereto as Exhibit 6 is a true and correct copy of

16   the certification pursuant to Federal Rule of Evidence 902(11)

17   provided by Amazon.com Inc. for certain business records.             Based on

18   my review of my Office’s case file, I am informed and believe that

19   the government produced this certification and the business records

20   underlying this certification to defendant on November 20, 2020.

21         8.    Attached hereto as Exhibit 7 is a true and correct copy of

22   the certification pursuant to Federal Rule of Evidence 902(11)

23   provided by Zelle for certain business records.           Based on my review

24   of my Office’s case file, I am informed and believe that the

25   government produced this certification and the business records

26   underlying this certification to defendant on May 25, 2021.

27         9.    Attached hereto as Exhibit 8 is a true and correct copy of

28   the certification pursuant to Federal Rule of Evidence 902(11)

                                              2
     Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 10 of 41 Page ID #:1240



1     provided by Apple, Inc. for certain business records.           Based on my

2     review of my Office’s case file, I am informed and believe that the

3     government produced this certification and the business records

4     underlying this certification to defendant on September 1, 2020.

5           10.   On July 6, 2021, I emailed Ludlow Creary and Christopher

6     Darden, counsel for defendant.       I provided notice to counsel of the

7     government’s intention to rely on the aforementioned certifications

8     at trial to authenticate and admit the underlying records instead of

9     calling custodians of record for these businesses as witnesses at

10    trial to authenticate these records.          As of the date of this

11    declaration, counsel has not responded to my email.

12          I declare under penalty of perjury under the laws of the United

13    States of America that the foregoing is true and correct and that

14    this declaration is executed at Los Angeles, California, on July 11,

15    2021.

16
                                                  Lindsay M. Bailey
17

18
19

20

21

22

23

24

25

26

27

28

                                              3
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 11 of 41 Page ID #:1241
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 12 of 41 Page ID #:1242




                  EXHIBIT 1
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 13 of 41 Page ID #:1243
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 14 of 41 Page ID #:1244
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 15 of 41 Page ID #:1245




                  EXHIBIT 2
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 16 of 41 Page ID #:1246




                                                                         BUCK_018745
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 17 of 41 Page ID #:1247




                                                                          BUCK_018746
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 18 of 41 Page ID #:1248




                  EXHIBIT 3
  Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 19 of 41 Page ID #:1249


Re: Subpoena in the matter of Ed Buck
Case No. 2:19-mj-02906-DUTY

                        DECLARATION OF CUSTODIAN OF RECORDS

I, Adam Jacobs, certify that,
I am a duly authorized custodian of records for Lyft, Inc. (“Lyft”). I have the authority to certify
Lyft’s records as true and accurate business records.

Lyft has conducted a reasonable and diligent search in response to the July 12, 2019 subpoena issued by
the United States District Court for the Central District of California regarding Case No. 2:19-mj-02906-
DUTY. Lyft located the following records, which Lyft will produce concurrently with the delivery of this
declaration.

   1. Account information and ride history for “Ed Buck”

I have reviewed these business records. They are true and correct copies of records that were prepared
by Lyft personnel in the regular course of business or made and kept by Lyft’s automated systems in
the regular course of business.

The records were created at or near the time of the act, condition, or event, as a regular practice of Lyft.

I declare that the foregoing is true to the best of my knowledge and stated under penalty of perjury on this
Monday, June 28, 2021 at San Jose, California.


                                                       (signature of Custodian of Records)

                                                       Adam Jacobs
                                                       (printed name of Custodian of Records)




                                                                                                        BUCK_055533
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 20 of 41 Page ID #:1250




                  EXHIBIT 4
 Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 21 of 41 Page ID #:1251



                       Certificate of Authenticity of Business Records


I, Stephanie Bunting, certify that,

1. I am a duly authorized Custodian of Records for Uber Technologies, Inc. (“Uber”), located in San
Francisco, California. I am authorized to certify Uber’s records of regularly conducted activity.

2. I have reviewed the records of regularly conducted activity produced by Uber in response to a
subpoena to Uber dated 07/12/2019. The attached records are reasonably accessible to Uber and
responsive to the legal process.

3. The records were prepared by Uber personnel in the regular course of business or made and kept
by Uber’s automated systems in the regular course of business. The records were made at or near the
time of the act, condition, or event, as a regular practice of Uber.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true
and correct to the best of my knowledge.




                                                                     06/14/2021
       Signature                                                     Date
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 22 of 41 Page ID #:1252




                  EXHIBIT 5
                   SUBJECT
Case 2:19-cr-00595-CAS       TO149
                       Document  PROTECTIVE       ORDER
                                   Filed 07/12/21 Page 23 of 41 Page ID #:1253




                                                                        BUCK_003690
                   SUBJECT
Case 2:19-cr-00595-CAS       TO149
                       Document  PROTECTIVE       ORDER
                                   Filed 07/12/21 Page 24 of 41 Page ID #:1254




                                                                        BUCK_003691
                   SUBJECT
Case 2:19-cr-00595-CAS       TO149
                       Document  PROTECTIVE       ORDER
                                   Filed 07/12/21 Page 25 of 41 Page ID #:1255




                                                                        BUCK_003710
                   SUBJECT
Case 2:19-cr-00595-CAS       TO149
                       Document  PROTECTIVE       ORDER
                                   Filed 07/12/21 Page 26 of 41 Page ID #:1256




                                                                        BUCK_003711
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 27 of 41 Page ID #:1257




                  EXHIBIT 6
                   SUBJECT
Case 2:19-cr-00595-CAS       TO149
                       Document  PROTECTIVE       ORDER
                                   Filed 07/12/21 Page 28 of 41 Page ID #:1258




                                                                        BUCK_046694
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 29 of 41 Page ID #:1259




                  EXHIBIT 7
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 30 of 41 Page ID #:1260
                 SUBJECT TO PROTECTIVE ORDER




                                                                           BUCK_055500
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 31 of 41 Page ID #:1261
                 SUBJECT TO PROTECTIVE ORDER




                                                                          BUCK_055501
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 32 of 41 Page ID #:1262




                  EXHIBIT 8
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 33 of 41 Page ID #:1263




        BUSINESS RECORD CERTIFICATION OF APPLE INC. CUSTODIAN OF

                                          RECORDS



   I, Joann Vu, hereby declare:



   1.      I am employed by Apple Inc. (“Apple”) as a Legal Specialist. I am a duly authorized

   Custodian of Records, or other qualified witness for Apple located in Cupertino, California.

   As such I have the authority to certify these records, APL000001 through APL000003 and

   APLiC000001 through APLiC000004 produced on September 18, 2019 in response to a

   search warrant served on Apple on August 29, 2019. I am authorized to submit this

   declaration on behalf of Apple.

   2.      Each of the records produced is the original or a duplicate of the original record in

   the custody of Apple.

   3.      The records labeled APLiC000003 are Apple's record of the iOS device backup(s)

   transmitted to Apple by and stored on behalf of the Apple ID account with username

   thatbuck@icloud.com (“Backup Records”).

   4.      These records were made at or near the time of the occurrence of the matters set

   forth in the records;

   5.      With regard to the Backup Records, the aforementioned Apple ID account

   transmitted the Backup Records to Apple and Apple stored those records at or near the time

   indicated on the Backup Records;

   6.      These records were kept in the course of the regularly conducted activity; and,

   7.      These records were made by the regularly conducted activity as a regular practice.




                                                                                               BUCK_021584
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 34 of 41 Page ID #:1264




    I declare under penalty of perjury under the laws of California that the foregoing is true

    and correct.

    DATED: September 17, 2019                         APPLE INC.




                                                      By:

                                                      Name: Joann Vu
                                                      Title: Legal Specialist, Apple Inc.




                                                                                             BUCK_021585
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 35 of 41 Page ID #:1265




                  EXHIBIT 9
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 36 of 41 Page ID #:1266
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 37 of 41 Page ID #:1267
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 38 of 41 Page ID #:1268
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 39 of 41 Page ID #:1269
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 40 of 41 Page ID #:1270
Case 2:19-cr-00595-CAS Document 149 Filed 07/12/21 Page 41 of 41 Page ID #:1271
